Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Response to Arguments
This Office Action is in response to the amendment submitted on 08/16/22. Claims 24-30 are currently pending in the application, with claims 1-23 having being cancelled and claims 24-27 having being withdrawn.  Accordingly, claims 28-30 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(a) and 112(b) rejection has been fully considered.  Given that applicant has amended the claims to now remove the lack of antecedent basis from the claims, and given that applicant has amended the claims to now recite a specific IDH1 inhibitor or Ivosidenib, the 112(a) and 122(b) rejections of record are now moot.  Consequently, the 112(a) and 112(b) rejections of record are hereby withdrawn.  

Given that applicant has amended the claims to now recite the IDH1 inhibitor, Ivosidenib, in claim 28, the Obviousness Double Patenting (ODP) rejections over 17,158,867 and U.S. Patent 9,662,327 are now moot. Consequently, the ODP rejections over co-pending application 17/158,867 and U.S. Patent 9,662,327 are hereby withdrawn. 

Applicant’s arguments with respect to the ODP rejections over U.S. Patents 9,474,779; 9,850,277; and 10,717,764 have been fully considered.  Applicant stated on the record that terminal disclaimers (TD) have been filed and thus obviate said rejections.  Since applicant has yet to file any TD over the aforementioned U.S. Patents, the examiner maintains that the ODP rejections remain proper and are maintained for reasons of record.  

For the foregoing reasons, the 112(a) and 112(b) rejections and ODP rejections over co-pending applications 17/158,867 and U.S. Patent 9,662,327 are withdrawn.  However, the ODP rejections over U.S. Patents 9,474,779; 9,850,277; and 10,717,764  remain proper and are maintained.   However, in view of applicant’s amendment, the following modified ODP Final rejections are being made.  

Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) -706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.

Claims 28 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 15-17 of U.S. Patent Application No. 9,474,779 (hereinafter Lemieux US Patent Application No. ‘779). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of IDH1 inhibitors in a method of treating cancers characterized by the presence of IDH1 mutations.  The claimed invention and U.S. Patent Lemieux ‘779 are rendered obvious over another as the claimed invention teaches the use of the IDH1 inhibitor, Ivosidenib, in a method of treating a broad genus of cancers characterized by IDH1 mutation whereas Lemieux ‘779 teaches the use of a subgenus of glycinamide derivatives of formula (I) in a method of treating cancer characterized by IDH1 mutation which results in a new ability of the enzyme. Additionally, dependent claims thereof recite treatment of myelodysplastic syndromes.  While the instant invention does not recite that the mutated IDH1 enzyme possessed a new ability, the examiner contends such conclusion is obvious as said enzyme is considered a mutant and would therefore lead to occurrence of cancer.  As a result, such claims are overlapping in scope. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 9,474,779.

Claims 28 and 30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5, 7-8, 14, and 16 of U.S. Patent No. 9,850,277 (hereinafter Popovich-Muller US Patent No. ‘277). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of IDH1 inhibitors in a method of treating cancer characterized by the presence of IDH1 mutation comprising administering said compounds to a patient in need thereof. The claimed invention and U.S. Patent Popovich-Muller ‘277 are rendered obvious over another as the claimed invention teaches a broad genus of the IDH1 inhibitor, Ivosidenib, to be used in a broad genus of cancers characterized by IDH1 mutation whereas Popovich-Muller ‘277 teaches the use of a subgenus of IDH1 inhibitor to be used in the same broad genus of a method of cancers characterized by IDH1 mutation. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 9,850,277.

Claims 28-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,717,764 (hereinafter Popovich-Muller US Patent No. ‘764). Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to the use of IDH1 inhibitors in a method of treating cancer characterized by the presence of IDH1 mutation comprising administering said compounds to a patient in need thereof. The claimed invention and U.S. Patent Popovich-Muller ‘764 are rendered obvious over another as the claimed invention teaches the IDH1 inhibitor, Ivosidenib, to be used in a broad genus of cancers characterized by IDH1 mutation whereas Popovich-Muller ‘764 teaches the use of a subgenus of IDH1 inhibitors such as elected species compound 91 to be used in a subgenus of a method of treating cholangiocarcinoma characterized by IDH1 mutation. Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding U.S. Patent No. 10,717,764.
Conclusion

No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503. The examiner can normally be reached on 7:30-6 PM EST M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.



/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
08/27/2022